Citation Nr: 0108988	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity benefits pursuant 
to 38 U.S.C.A. § 1318 (West 1991 & Supp 2000).

3. Entitlement to accrued benefits, including the issue of 
timeliness of the filing of a claim for benefits which was 
unresolved at the time of the veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS




WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
March 1971 and died in March 1999.  The appellant, who is the 
veteran's widow, appealed rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In February 2001, the appellant was afforded a 
hearing before the undersigned Board member.

The matters of entitlement to service connection for the 
cause of the veteran's death and entitlement to dependency 
and indemnity benefits under 38 U.S.C.A. § 1318 will only be 
addressed in the remand section below.


FINDINGS OF FACT

1. The claim for a total disability rating the RO received 
from the veteran in March 1997 did not identify the 
benefit sought as based on the need for aid and attendance 
or housebound benefits.  
2. A claim for entitlement to special monthly compensation 
based upon the need for aid and attendance or housebound 
benefits the RO received on July 24, 1998, was a claim for 
benefits on the veteran's behalf.  

3. At the time of his March 1999 death, the veteran's claim 
for entitlement to special monthly compensation based on 
the need for aid and attendance, received by the RO on 
July 24, 1998, had not been adjudicated.

4. The RO received the appellant's claim for dependency and 
indemnity compensation, death pension and accrued benefits 
in April 1999.


CONCLUSION OF LAW

A valid claim for entitlement to special monthly compensation 
based on the need for aid and attendance or housebound 
benefits, filed on behalf of the veteran in July 1998, was 
pending at the time of his death.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1999, the RO received a VA examination of the 
veteran for housebound status or aid and attendance which the 
RO recognized as a claim for those benefits.  The veteran 
died in March 1999; however, prior to his death, the RO had 
not adjudicated the claim for special monthly compensation 
based on a need for aid and attendance or housebound status.

Following the veteran's death, in April 1999, the appellant 
submitted an application for dependency and indemnity 
compensation (DIC), death pension or accrued benefits (VA 
Form 21-534) to the RO. 
The RO then denied the appellant's claims.  In a statement in 
response, she argued, inter alia, that the veteran filed a 
claim for aid and attendance in February 1997 which was not 
granted before his death and requested that the RO review the 
veteran's original claim for benefits.  However, in a 
subsequent statement of the case, the RO determined that the 
first claim for entitlement to aid and attendance or 
housebound benefits based on the health of the veteran was 
received in February 1999.  It was determined that there was 
no need to consider this claim since the veteran died in 
March 1999 and no accrued benefits would have been payable.  
(Benefits based upon a claim are generally paid the first of 
the following month; however, benefits for a live veteran 
terminate the last day of the month preceding death.  Since 
these two dates would coincide if the claim had been made in 
February, there would be no possible benefit payable.  
38 C.F.R. §§ 3.31, 3.500(g).)

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death.  The accrued 
benefits that may be payable may be those owed to the 
beneficiary under existing ratings or decisions, or may be 
benefits that are due based on evidence in the file at the 
date of death.  The appropriate survivor may receive accrued 
benefits that are due and unpaid for a period not to exceed 
two years prior to the last date on which the beneficiary was 
entitled to receive benefits.  38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).

In order for a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a benefits claim pending 
at the time of death or else be entitled to such benefits 
under an existing rating or decision.  See Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  

The accrued benefits claim is "derivative of" the claims of 
the veteran and, by statute, the appellant takes the 
veteran's claims as they stood on the date of his death.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1241- 42 (Fed.Cir. 1996).

In order to receive these benefits the spouse must show that 
the veteran at the date of death had been entitled to 
periodic monetary benefits under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  By statute, entitlement to accrued benefits must be 
based on evidence in the file at the time of death, or 
evidence, such as VA records, deemed to be of record at that 
time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. 
Brown, supra.

The appellant has argued that the claim submitted in March 
1997 constituted a claim for the aid and attendance or 
housebound benefit which was not resolved.  However, an 
informal claim for benefits must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded.  38 C.F.R. 
§ 3.155.  A specific claim for disability benefits in the 
form prescribed must be filed for benefits to be paid.  
38 C.F.R. § 3.152.  In this case, the form filed in March 
1997 was an application for increased benefits due to 
individual unemployability (VA Form 21-8940).  That form was 
accompanied by an informal claim for a total schedular rating 
due to service connected disabilities or unemployability.  
These forms were accompanied by a medical statement which 
listed his disabilities and concluded that he was "100% 
disabled for any activity of work or pleasure."  These form 
were submitted under a cover letter from the representative 
which specifically stated that the benefit sought was a 100 
percent evaluation-on either a schedular or unemployability 
basis.  The claim was initially denied, and the veteran 
disagreed; submitting additional medical information and 
another VA Form 21-8940 (the unemployability form) in October 
1997.  That claim was eventually granted by a rating action 
of November 1997.  The material of record upon which that 
decision was based included several formal and informal 
claims and several medical documents; none of which 
identified the benefit sought as the aid and attendance 
benefit or housebound benefit.  While the medical information 
did indicate that his activities were quite restricted, such 
restriction was described as being due to disabilities which 
were not, and have not, been recognized as service connected.  
In summary, in the absence of any 
statements identifying the benefit sought as the aid and 
attendance or housebound benefit, and no such implication 
being possible based on the supporting material, the March 
1997 claim cannot be recognized as a pending claim for those 
benefits.  

However, at the time of the veteran's death in March 1999, 
there was another claim for these benefits which was pending.  
Upon careful review of the record, the Board can find that a 
claim for entitlement to special monthly compensation based 
on the need for regular aid and attendance or upon housebound 
status was submitted in July 1998 and that claim had not been 
adjudicated by the RO.  On July 24, 1998, the RO received a 
claim for entitlement to special monthly compensation based 
upon the need for aid and attendance from the appellant.  The 
form was apparently completed in part by the appellant and in 
part by a physician.  The form noted that the patient was 
unable to walk without assistance and had had a knee 
replacement in June 1998.  In November 1998, the RO 
considered the claim as claim for additional benefits based 
on the need for aid and attendance of a spouse, a benefit 
provided for by 38 U.S.C.A. § 1115(1)(E), and denied 
entitlement to special monthly compensation based on the need 
for aid and attendance for the spouse.  However, the Board 
believes that the adjudication of this claim under 
38 U.S.C.A. § 1115(1)(E) was incorrect.  Close scrutiny of 
the claim in light of the other evidence of record reveals 
that it was intended to be a claim for special monthly 
compensation based upon a higher level of disability of the 
veteran under 38 U.S.C.A. § 1114.  Other material received 
the same date as that claim clearly refers to care being 
given to the veteran for a multitude of disabilities at a 
nursing center.  A statement in support of claim signed by a 
representative refers to "his" disabilities and notes that 
the spouse was unable to assist with the care of the veteran.  
While the reference on the claim to a knee replacement 
apparently referred to a condition the spouse had, in 
context, it appears that this was intended to explain why the 
veteran was in the nursing home rather that a description of 
the disabilities which qualified him for the benefit.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When the entire package of 
communications received at the same time is considered, the 
positive evidence favoring the conclusion that the package 
was intended to be a claim for benefits based upon the health 
of the veteran preponderates, or at the very least, places 
the matter in balance, thus requiring resolution in the 
appellant's favor.

Upon review of the evidence, the Board concludes that at the 
time of his death, in March 1999, the veteran had a valid 
pending claim for entitlement to special monthly compensation 
based upon a need for aid and attendance or housebound status 
that he filed in July 1998 and that was not adjudicated by 
the RO.  The appellant's claim for accrued benefits is 
granted to this limited extent.  38 U.S.C.A. § 5121.


ORDER

A valid claim for entitlement to special monthly compensation 
based upon the need for aid and attendance or housebound 
status was filed on behalf of the veteran in July 1998 and 
pending at the time of his death in March 1999.


REMAND

The veteran died in March 1999 due to cardiorespiratory 
arrest of an unspecified duration, according to the official 
certificate of death.  The contributory causes of death 
listed on the document were pneumonia and recurrent brain 
tumor.  Neither cardiorespiratory disability, pneumonia nor 
recurrent brain tumors were service-connected at the time of 
the veteran's death.

No autopsy was performed, but the veteran evidently died 
while an inpatient at the S.W. Medical Center in Lawton, 
Oklahoma; the box indicating that he was dead on arrival 
(DOA) at the hospital was not checked on the death 
certificate.  It thus appears that the S.W. Medical Center 
may have medical records pertinent to the circumstance 
surrounding the veteran's death.  Terminal hospital records 
may be relevant to claims for VA DIC benefits, and the RO 
should attempt to obtain and review these medical records (if 
they exist) before reconsidering the appellant's claims.

During his lifetime, the veteran was service-connected for 
intervertebral disc syndrome of the lumbar spine, evaluated 
as 60 percent disabling; residuals of prostate cancer due to 
Agent Orange exposure with a history of prostatitis and 
transurethral resection of the prostate (TURP), evaluated as 
10 percent disabling; and a right hand scar assigned a 
noncompensable rating.  These service-connected disabilities 
were rated, in combination, as 60 percent disabling in 
November 1997 when a total rating based upon individual 
unemployability was granted, effective from March 1997.  

At her Board hearing, the appellant testified that the 
veteran should have been evaluated as 100 percent disabled 
since 1993, if not before.  Her son expressed similar 
sentiments at the hearing.  Although a total rating as of 
1993 would not be sufficient to qualify, the appellant's 
testimony has raised the issue of consideration under 38 
U.S.C.A. § 1318, based on hypothetical entitlement.  Basic 
eligibility for that benefit requires that the disabilities 
be totally disabling for 10 years and presupposes that the 
disabilities involved are service connected.  The question of 
which, if any, of the disabilities which contributed to the 
veteran's death are service connected is not yet full 
resolved.  Since the same underlying question must be 
resolved to determine if the appellant may be granted 
benefits for the cause of the veteran's death under 38 
U.S.C.A. § 1318, these issues are inextricably intertwined.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the 
Board must defer consideration of the appellant's claim for 
benefits pursuant to 38 U.S.C.A. § 1318 as well.

Furthermore, as determined above, the Board has found that at 
the time of the veteran's death, there was a valid pending 
accrued benefit claim, that is the claim filed for the 
veteran in July 1998.  Thus, to satisfy due process 
requirements regarding the determination in the first 
instance of the extent of any entitlement, the Board must 
remand the appellant's claim for accrued benefits to the RO 
for consideration.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Further, in November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). Among other things, this law 
redefines the obligations of the VA with respect to the duty 
to assist. This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. at 308.  Because the VA regional 
office RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. at 384; VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

As such, the appellant's claims are REMANDED to the RO for 
the following actions:

1. The RO should attempt to obtain the 
medical records (if any) pertaining to 
treatment received by the veteran at 
the S.W. Medical Center in Lawton, 
Oklahoma, immediately prior to his 
death.  If such medical records are 
received by the RO, they should be 
incorporated into the claims file.

2. The RO should also obtain medical 
records pertinent to the veteran's 
treatment after December 1991 from the 
Reynolds Army Community Hospital at 
Fort Sill, Oklahoma.

3. Concerning the issue of entitlement to 
service connection for the cause of 
the veteran's death on a direct basis, 
appellant should be notified that for 
any assistance in developing that 
claim, she must submit evidence 
substantiating her claim that the 
veteran's brain tumors were caused by 
exposure to Agent Orange in service.  
If there is medical evidence to 
support her assertions, she should 
either submit such evidence, or 
provide VA with identifying 
information and authorizations for the 
release of such records, so that VA 
may obtain the records directly from 
the treatment provider. VA must make 
reasonable efforts to obtain any 
records of treatment identified by the 
appellant.

4. Then, the RO should refer the 
veteran's claims file to a qualified 
physician for an opinion as to whether 
it is at least as likely as not that 
the veteran's service-connected 
residuals of prostate cancer due to 
exposure to Agent Orange, with a 
history of prostatitis and 
transurethral resection of the 
prostate or his service-connected 
intervertebral disc syndrome of the 
lumbar spine disabilities either 
caused or contributed substantially or 
materially to his death.  The Board 
notes that the entire claims file as 
well as a complete copy of this REMAND 
should be made available to and be 
reviewed by the physician designated 
to render a medical opinion in this 
case.  A complete rationale for the 
examiner's opinion, to include 
citation to specific evidence of 
record, should be set forth in a 
typewritten report.

5. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied. 

6. When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  The RO must 
adjudicate the appellant's claim for 
accrued benefits based upon the 
pending claim for aid and attendance 
or housebound benefits filed on behalf 
of the veteran on July 24, 1998.  If 
that issue is not resolved in a 
favorable manner, the appellant should 
be furnished notice, to include notice 
of appellate rights in accordance with 
established claims processing 
procedures.

7. The claims of entitlement to service 
connection for the cause of the 
veteran's death and DIC benefits 
pursuant to 38 U.S.C.A. § 1318 should 
be readjudicated, with consideration 
of whether the appellant may be 
entitled to DIC benefits, pursuant to 
38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 (as in effect prior to January 
21, 2000), on the basis of 
"hypothetical entitlement."  See Hix 
v. West, 12 Vet. App. 138, 141 (1999), 
aff'd sub nom Hix v. Gober, 225 F.3rd. 
1277 (Fed. Cir. 2000).  If the 
benefits sought on appeal remains 
denied, the appellant and her 
representative, should be provided 
with a supplemental statement of the 
case (SSOC) that fully explains the 
RO's determination.  An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to obtain additional 
development, and insure that due process has been afforded.  
The Board does not intimate any opinion as to the merits of 
any issue, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant is free to submit any additional evidence she 
desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 



